DETAILED ACTION
Response to Amendment

1.	This action is in response to the amendment filed on March 31, 2021.  Claims 1-11 (with a duplicate 1) were previously pending consideration.  Per the received amendment, the second instance of claim 1 has been cancelled, along with claims 4-7 and 9-11. 



Claim Status
2.	Claims 1-3 and 8 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.

6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.


Response to Arguments
Applicant's arguments filed on March 31, 2021 have been fully considered but they are not persuasive for the following reasons:
The Applicant argues that the Cited Prior Art (CPA), Metzger et al. (U.S. Patent Pub. No. US 2007/0079140) in view of Logvinov et al. (U.S. Patent Pub. No. US 2015/0382274) in view of Nordholt et al. (U.S. Patent Pub. No. US 2016/032811), does not disclose the new limitation of “which will enable a manual or automatic selection of one or more possible attributes of the encryption.”  However, the amendment only requires a “manual” or “automatic” and not both.  Therefore, the prior art only needs to disclose one of the two to anticipate the claim language.  Furthermore, the Applicant argues that the CPA does not disclose that the initialization vector size is pre-generated depending on in the algorithm-bitrate-mode attribute set.  This argument is not found persuasive.  In Metzger, the user is allowed to select the encryption method and the associated encryption characteristics (paragraph 0030).  For example, the user may be allowed to select the encryption algorithm, mode, initialization vector, and padding (paragraph 0030).  It is well-known in the art that the initialization vector size is dependent on the size of the block, and therefore, if a user in Metzger selects the attributes directed to the block size (mode, algorithm, etc.) the size would be set as well.  Therefore, it is asserted that Metzger by disclosing . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzger et al. (U.S. Patent Pub. No. US 2007/0079140) in view of Logvinov et al. (U.S. Patent Pub. No. US 2015/0382274) in view of Nordholt et al. (U.S. Patent Pub. No. US 2016/032811).

Regarding claim 1, Metzger discloses:
A method comprising:
a.  encrypting or encrypting and encoding (paragraph 0010:  converting data into an encrypted format);
decryption of data);
which will enable the manual selection of all possible attributes of the encryption securely by generating ‘IV or Initialization Vector’ based on ‘IVsize’ which is pre-generated depending on the ‘algorithm-bitrate-mode’ attribute set and thereby supplying the variables ‘Algorithm-Bitrate-Mode’, ‘Securityhash’ Initialization Vector or IV’ to the encryption function (paragraph 0030:  the user may be allowed to select the encryption algorithm, mode, initialization vector, and padding).
  Metzger does not explicitly disclose setting the security hash.  In an analogous art, Logvinov discloses allowing a user to set security attributes including what type of IV is used, and which hash functions are supported (Loginov:  paragraphs 0148-0150).  Though Metzger is silent on the supplying of the hash function, it is obvious that once the algorithm is set that the supported hash functions would also be supplied. It would have been obvious to one of ordinary skill in the art to supply the hash function so that data integrity can be checked (Logvinov:  paragraph 0148).
	Furthermore, the combination of Metzger and Logvinov do not explicitly disclose a bitrate.  Though this was not explicitly claimed in the claim, the Examiner will assume that the Applicant intended to have bitrate as a parameter.  In an analogous art, Nordholt discloses a SSL/TLS session establishment wherein multiple bit-rates can be established (Nordholt:  paragraph 0108).  It would have been obvious to one of ordinary skill in the art to incorporate bitrate into the system of Metzger and Logvinov to allow the user to establish the bit rate which would achieve a higher level of security (Nordholt:  paragraph 0108).

Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Metzger discloses:
A method according to `claim 1` which enable the changing of encryption attributes `Algorithm`,  `Mode`, `Initialization vector` as desired by the end user every time desired to constantly keep varying the user may be allowed to select the encryption algorithm, mode, initialization vector, and padding).
  Metzger does not explicitly disclose setting the security hash.  In an analogous art, Logvinov discloses allowing a user to set security attributes including what type of IV is used, and which hash functions are supported (Loginov:  paragraphs 0148-0150).  Though Metzger is silent on the supplying of the hash function, it is obvious that once the algorithm is set that the supported hash functions would also be supplied. It would have been obvious to one of ordinary skill in the art to supply the hash function so that data integrity can be checked (Logvinov:  paragraph 0148).
	Furthermore, the combination of Metzger and Logvinov do not explicitly disclose a bitrate.  Though this was not explicitly claimed in the claim, the Examiner will assume that the Applicant intended to have bitrate as a parameter.  In an analogous art, Nordholt discloses a SSL/TLS session establishment wherein multiple bit-rates can be established (Nordholt:  paragraph 0108).  It would have been obvious to one of ordinary skill in the art to incorporate bitrate into the system of Metzger and Logvinov to allow the user to establish the bit rate which would achieve a higher level of security (Nordholt:  paragraph 0108).
Claim 8 is rejected as applied above in rejecting claim 1.  Furthermore, Metzger discloses:
A method according to `claim 1` which enable the possibility of different combinations of attributes `Algorithm`, `Bitrate`, `Mode`, and `Security Hash` (paragraph 0030:  the user may be allowed to select the encryption algorithm, mode, initialization vector, and padding).
Metzger does not explicitly disclose setting the security hash.  In an analogous art, Logvinov discloses allowing a user to set security attributes including what type of IV is used, and which hash functions are supported (Loginov:  paragraphs 0148-0150).  Though Metzger is silent on the supplying of the hash function, it is obvious that once the algorithm is set that the supported hash functions would 
	Furthermore, the combination of Metzger and Logvinov do not explicitly disclose a bitrate.  Though this was not explicitly claimed in the claim, the Examiner will assume that the Applicant intended to have bitrate as a parameter.  In an analogous art, Nordholt discloses a SSL/TLS session establishment wherein multiple bit-rates can be established (Nordholt:  paragraph 0108).  It would have been obvious to one of ordinary skill in the art to incorporate bitrate into the system of Metzger and Logvinov to allow the user to establish the bit rate which would achieve a higher level of security (Nordholt:  paragraph 0108).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzger et al. (U.S. Patent Pub. No. US 2007/0079140) in view of Logvinov et al. (U.S. Patent Pub. No. US 2015/0382274) in view of Nordholt et al. (U.S. Patent Pub. No. US 2016/032811) in further in view of Nix (U.S. Patent Pub. No. US 2015/0095648).  


Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Metzger discloses:
	A method according to claim 1.  Satisfying the conditions
	a.  While the attributes are open the attribute values (input variables) should be able to produce an Initialization Vector size (paragraph 0030:  an IV is selected which also requires a size);
	b.  While attributes are open the attribute values (input variables) should be able to produce an Initialization Vector (paragraph 0030:  an IV is selected); and
decryption of data). 

Metzger does not explicitly disclose step c) and d) including that the encrypted data is encoded and decoded in both base64 and hexadecimal. In an analogous art, Nix discloses that encrypted data is processed using algorithms and then the encrypted data could be transmitted as binary, hexadecimal, base64 or other encoding rules (Nix:  paragraph 0250).  It would have been obvious to one of ordinary skill in the art to employ the encoding mechanisms of Nix in the system of Metzger-Logvinov-Nordholt so that proper utilization of the bandwidth can be realized (Nix:  paragraph 0250).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAVEH ABRISHAMKAR/
04/21/2021Primary Examiner, Art Unit 3649